Name: Commission Regulation (EC) NoÃ 1865/2004 of 27 October 2004 on the issue of import licences for rice against applications submitted during the first 10 working days of October 2004 pursuant to Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy
 Date Published: nan

 28.10.2004 EN Official Journal of the European Union L 325/39 COMMISSION REGULATION (EC) No 1865/2004 of 27 October 2004 on the issue of import licences for rice against applications submitted during the first 10 working days of October 2004 pursuant to Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of concessions set out in Schedule CXL drawn up in the wake of the conclusion of GATT XXIV.6 negotiations (1), Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (2), Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), as last amended by Regulation (EC) No 2458/2001, and in particular Article 5(2) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 1. Import licences for rice against applications submitted during the first 10 working days of October 2004 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for, reduced by the percentages set out in the Annex to this Regulation. 2. The final use of the quotas concerned for 2004, in percentage terms, is set out in the annex hereto. Article 2 This Regulation shall enter into force on 28 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 122, 22.5.1996, p. 15. (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2296/2003 (OJ L 340, 24.12.2003, p. 35). ANNEX Reduction percentages to be applied to quantities applied for under the tranche for October 2004 and quota use for 2004: (a) semi-milled and wholly milled rice falling within CN code 1006 30 Origin Reduction percentage for the October 2004 tranche Final use of the quota for 2004 in percentage terms United States of America  99,63 Thailand 0 (1) 93,14 Australia  100 Other origins  100 (b) husked rice falling within CN code 1006 20 Origin Reduction percentage for the October 2004 tranche Final use of the quota for 2004 in percentage terms United States of America  94,90 Thailand  99,72 Australia  3,32 Other origins  100 (c) broken rice falling within CN code 1006 40 00 Origin Final use of the quota for 2004 in percentage terms Thailand 68,37 Australia 6,81 Guyana 0 United States of America 25 Other origins 34,36 (1) Issue for the quantity applied for.